IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30545
                        Conference Calendar



WALTER EVANS, JR.,

                                         Plaintiff-Appellant,

versus

STATE OF LOUISIANA, Etc; ET AL,

                                         Defendants,

BARRON BUILDERS & MANAGEMENT CO.,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                          USDC No. 00-CV-92
                        --------------------
                          December 12, 2001

Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Walter Evans, Jr., appeals from the district court's Rule

12(b)(5) dismissal of his suit without prejudice against Barron

Builders and Management Company for ineffective service of

process.   We review a district court's dismissal under Rule

12(b)(5) for abuse of discretion.   See Lindsey v. United States

Railroad Retirement Board, 101 F.3d 444, 445 (5th Cir. 1996).

The record fails to show that Evans effected service of process

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30545
                                 -2-

upon "an officer, a managing or general agent" or "any other

agent authorized by appointment or by law to receive service of

process."   Fed. R. Civ. P. 4(h)(1).   The record also fails to

show that Evans complied with the state rules for service of

process upon a domestic corporation.    See Fed. R. Civ. P.

4(e)(1); La. Code Civ. Proc. Ann. art. 1261.    Service upon an

attorney representing Barron in separate state court litigation

is not effective service.   See Fluor Eng'r and Constructors, Inc.

v. Southern Pacific Transp. Co., 753 F.2d 444, 449 n.7 (5th Cir.

1985).

     Accordingly, the district court's judgment is AFFIRMED.